Case 8:19-cV-00200-T.]S Document 1 Filed 01/22/19 Page 1 of 11

IN THE UNITED STATES DISTRIC'I` COURT FOR THE DISTRICT OF MARYLAND
(Southern Divisioo)

DONALD F. KOBERSTEIN, AS LEGAL
GUARDIAN OF J'ENNIFER KOBERSTEIN
3070 West Canal

Port Clinton, Ohio 43452

Plaintiff
v. : Case No.
UNITED STATES OF AMER_ICA

SERVE:
Francis S. Collins, M.D., Director
National Institutes of Health
Clinica] Center, Building 1, Room 118A
l Center Drive
Bethesda, Maryland 20814

Walter J. Koroshetz, M.D., Director
National Institute of Neurological
Disorders and Stroke

Building 31, Room 8A52

31 Center Drive

Bethesda, Maryland 20814

U.S. Department of Health and Human Services
General LaW Division

330 Independence Avenue, S.W.

Washington, D.C. 20201

Robert K. Hur, U S. Attorney, District of Maryland
6406 Ivy Lane, Suite 600
Greenbelt, Maryland 207_70

Matthew Whitaker, Acting Attorney General
U.S. Department of Justice

950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530-0001

Defendant

Case 8:19-cV-00200-T.]S Document 1 Filed 01/22/19 Page 2 of 11

COMPLAINT

COME NOW the Plaintiffs, Donald Koberstein Who has legal power of attorney over
Jennifer Koberstein, and Jennifer Koberstein, by and through their counsel Stuart N. Herschfeld,
Esq. and the law firm of Brault Graham, LLC, hereby make a claim against Prashant Chittiboina,
M.D., the National Institutes of Health, the United States Departrnent of Health and Human
Services, and the United States of America. The amount of this claim exceeds $75,000 (Seventy
Five Thousand Dollars), and venue is proper in the United States District Court for the District of
Maryland pursuant to 28 U.S.C. § l346(b). The matter arose out of Montgomery County,
Maryland. This action arises under the Federal Tort Claims Act (28 U.S.C. § 2671, et seq.)

FACTS COM]VION TO ALL COUNTS

l. Plaintiff, Donald Koberstein, as legal guardian over Jennifer Koberstein, is an adult
citizen and resident of the State of Ohio.

2. Plaintiff, Jermifer Koberstein, is an adult citizen and currently a resident of the State
of Ohio.

3. Health Care Provider Prashant Chittiboina, M.D., is organized Within the State of
Maryland and licensed to provide services at the National lnstitutes of Health located in
Montgomery County, Maryland, and by statute, Was Ms. Koberstein’s health care provider. Dr.
Chittiboina held himself out as a competent provider of medical services. At all times relevant,
Dr. Chittiboina acted directly and through his actual and/or apparent agents, servants and/or
employees all of whom Were acting Within their scope of agency and employment

4. The I-Iealth Care Provider, 'Prashant Chittiboina, M.D., (hereinafter “Health Care
Provider”) is a health care provider Within the meaning of § 3-2A-02 of Maryland Cts. & Jud.

Proc. Code Alm.

Case 8:19-cV-00200-T.]S Document 1 Filed 01/22/19 Page 3 of 11

5. The National Institutes of Health is organized Within the State of Maryland and
licensed to provide medical services in Montgomery County, Maryland, and by statute, was Ms.
Koberstein’ s health care provider.

6. Health Care Provider Prashant Chittiboina, M.D., through his employment and or
scope of agency with The National Institutes of Health, and thereby an employee and/or agent of
the United States Government, therefore, submits the United States Government to the same
requirements and necessities as Ms. Koberstein’s health care provider, and therefore, under
Maryland law, is Ms. Koberstein’s health care provider.

7. The National Institutes of Health is organized under the United States Department
of Health and Human Services. lt acts as an agent, servant and/or employee for and on behalf of
the United States Government for the benefit of certain United States citizens and military
personnel.

8. A Form 95 claim was presented to the Department of Health and Human Services,
General Law Division, 330 Independence Avenue, S.W., Washington, D.C. 20201; The National
Institutes of Health, Clinical Center, Building l, Room 118A, l Center Drive, Bethesda, Maryland
20814; and The National Institute of Neurological Disorders and Stroke, Building 31, Room 8A52,
31 Center Drive, Bethesda, Maryland 20814. On August 21, 2018, The General Counsel’s Oflice
for the Departrnent of Health & Human Services issued notification that the Form 95 claim was
rejected. This claim is now being asserted in this Court, and concurrently, before the Health Care
Alternative Dispute Resolution Offlce of Maryland, 6 St. Paul Street, Suite 1501, Baltimore,
Maryland 21202.

9. At‘ all times relevant hereto, the Health Care Provider did undertake to render

medical and surgical treatment and care to the Claimant, Jennifer Koberstein, and therefore it

Case 8:19-cV-00200-T.]S Document 1 Filed 01/22/19 Page 4 of 11

became the Health Care Provider’s duty to exercise the degree of skill, knowledge and expertise
which is ordinarily possessed by reasonably competent health care providers under like or similar
circumstances

10. The Health Care Provider, their agents, servants and/or employees were bound to
possess and exercise at least ordinary and reasonable skill, knowledge and expertise in examining,
treating and caring for the Claimant, Jennifer Koberstein.

11. At all times relevant hereto, the Health Care Provider Chittiboina was a duly
licensed physician holding himself out to the public, including to the Claimant herein, as a
competent and skilled health care provider who would properly examine, diagnose, treat, consult,
refer, and administer to patients who might submit to their care and professional treatment

12. Jennifer Koberstein was born on October 10, 1967.

13. In 2002, Claimant Jennifer Koberstein was diagnosed with Cushing’s disease and
received treatment and care for said syndrome

14. In January 2003, Claimant underwent a resection of a pituitary adenoma at the
University of Michigan without complication.

15. In 2007, Claimant reported symptoms of her recurrence of her Cushing’s to her
health care providers, and an MR_I performed in 2010 showed questionable evidence of pituitary
adenoma. A repeat MRI in 2011 showed possible recurrent pituitary- adenoma.

16. ln February 2011, Claimant underwent a repeat pituitary resection surgery at the
Baltimore Veterans’ Adrninistration Hospital without complication.

17. In 2013, Claimant reported recurrence of her Cushing’s symptoms to include but
not limited to headaches, migraines, easy bruisability, muscle aches, and cramping with increased

fatigue.

Case 8:19-cV-00200-T.]S Document 1 Filed 01/22/19 Page 5 of 11

1 8. On November 19, 2015, Claimant consulted With the Health Care Provider Prashant
Chittiboina, M.D. for the purposes of considering a third pituitary surgery. During the course of
this discussion, at no time did the Health Care Provider inform the Plaintiff regarding his personal
experience in performing in general pituitary surgery and more specifically the pituitary surgical
procedure that he intended to perform upon her. The Health Care Provider further failed to inform
the Claimant that there were other, more experienced neurological surgeons with greater
competence and experience to perform this very complicated and delicate surgical procedure

19. On January 25, 2016, Claimant was admitted to the National lnstitutes of Health in
advance of her surgical procedure to be performed by the Health Care Provider the following day.

20. On January 26, 2016, the Health Care Provider proceeded to perform a surgical
resection of a recurrent pituitary adenoma on the right side. However, during the course of
dissection and resection, the Health Care Provider drove a high-speed Midas Rex drill through the
right anterior inferior aspect of the sellar bone at which point a severe amount of bleeding was
encountered. Due to the magnitude, velocity as Well as the oxygenated color of the blood, it was
determined to be arterial in nature, indicating that the carotid artery had been severely damaged.
At this point, the surgery was postponed and efforts were made to save Ms. Koberstein’ s life as
this was a dire emergent surgical problem.

21. The facility Where the Health Care Provider chose to operate upon the Claimant did
not have a neurological intensive care unit nor the capability to manage a patient with such a
complication and made arrangements for her transfer to Suburban Hospital in Bethesda, Maryland
for management of her life-threatening situation.

22. On January 30, 2016, the Health Care Provider was present in the interventional

radiology suite for an attempted reopening of the sublabial transsphenoidal approach and removal

Case 8:19-cV-00200-T.]S Document 1 Filed 01/22/19 Page 6 of 11

of sphenoid packs. After the removal of the first pack Without bleeding, the health care provider
attempted to remove the second pack, which resulted in brisk arterial bleeding at which point the
Health Care Provider repacked the sphenoid. A consultation Was then obtained with Johns
Hopkins, specifically Dr. Alex Coon, a neurological surgeon, who agreed to accept the patient as
a transfer.

23. The patient was transferred overnight and arrived at Johns Hopkins Hospital in
Baltimore, Maryland at approximately 0330 and Was transferred to the neurological critical care
unit, at Which point she was noted to be hemiplegic on the left and not following commands
Claimant was subsequently diagnosed as having suffered a hemorrhagic stroke on the lefi, causing
physical, cognitive and neurological injuries that are severe and permanent in nature.

COUNT I (Medical Negligellce)

24. Claimant Donald Koberstein, on behalf of Jennifer Koberstein, hereby incorporate
all previous paragraphs as if restated herein.

25 . The United States Govemment, through the Department of Health and Human
Services, and the National lnstitutes of Health through its agents, servants and/or employees
including but not limited to Prashant Chittiboina, M.D., were negligent and deviated from the
standard of care of a reasonably competent physician by failing to properly perform a neurological
surgical procedure and to obtain a patient’s informed consent with respect to the surgical procedure
performed on January 26, 2016.

26. The Health Care Provider, Prashant Chittiboina, M.D., undertook to examine and
treatment Claimant Jennifer Koberstein. Consequently, Dr. Chittiboina agreed to and had a duty

to provide medical and surgical care, fiilly and in keeping with the national standard of care

Case 8:19-cV-00200-T.]S Document 1 Filed 01/22/19 Page 7 of 11

expected and required of a reasonably prudent and reasonably competent health care provider
under the circumstances that existed.

27. The Health Care Provider Prashant Chittiboina, M.D., was negligent and failed to
conform his conduct to the national standard of care expected and required of reasonably prudent
and reasonably competent health care providers and breached the standard of care in the following
ways, among others:

a. Failed to properly perform an assessment and evaluation of patient’s
complaint;

b. Failed to take an appropriate medical history;

c. Failed to obtain patient’s informed consent to proceed with a Surgical
procedure;

d. Failed to properly perform the intended surgical procedure;

e. Failed to ensure that if an emergent situation arose during the course of the

surgical procedure, that all steps would be taken to properly address the
surgical risks;

f. The Health Care Provider Was otherwise negligent in his care and treatment
of the Claimant; and

g. Claimant assert the claim of res ipso loquitor.

28. As a direct and proximate result of the aforesaid negligence of the Health Care
Provider Prashant Chittiboina, M.D., Claimant developed a hemorrhagic stroke which impacted
all aspects of function to include but not limited to injury to her brain, left side of her body
impacting issues of mobility, cognitive ability, psychological and social ability, and functioning in

every aspect of her life.

Case 8:19-cV-00200-T.]S Document 1 Filed 01/22/19 Page 8 of 11

29. As a direct and proximate result of the aforesaid negligence of the Health Care
Provider Prashant Chittiboina, M.D., Claimant has suffered and will continue to suffer in the future
great conscious pain and suffering, mental anguish,' discomfort, inconvenience, disability, and
other physical and emotional issues.

30. AS a direct and proximate result of the aforesaid negligence of the Health Care
Provider Prashant Chittiboina, M.D., Claimant has incurred past medical expenses and will incur
future medical expenses for her medical, surgical, hospital, therapies, modalities, and all aspects
of activities of daily living as well as travel costs associated With obtaining treatment and care.

31. As a direct and proximate result of the aforesaid negligence of the Health Care
Provider Prashant Chittiboina, M.D., Claimant has suffered loss of past income and loss of future
income.

32. As a direct and proximate result of the aforesaid negligence of the Health Care
Provider Prashant Chittiboina, M.D., Claimant has been otherwise injured and damaged all without
any negligence on her part contributing thereto.

33. Claimant therefore respectiillly makes a claim for any and all further injuries and
damages recoverable under the common law and statutory law of the State of Maryland.

WHEREFORE, Claimant demands judgment from and against the Health Care Provider,
jointly and severally, with the costs of this action and any other relief deemed just, fair and proper
by this Administrative Proceeding.

COUNT II (Lack of Informed Consent)
34. Claimant Donald Koberstein, on behalf of Jennifer Koberstein, hereby incorporate

all previous paragraphs as if restated herein

Case 8:19-cV-00200-T.]S Document 1 Filed 01/22/19 Page 9 of 11

35. That as a failure to properly advise the Claimant as to his experience and expertise
in performing resection of a pituitary adenoma in general and more specifically as it would apply
to her case, he failed to have properly obtained the patient’S informed consent and therefore failed
to discuss all appropriate risks, benefits and alternatives to the treatment before proceeding

36. That the Health Care Provider failed to inform the Claimant of his lack of
experience and expertise in performing the specific procedure intended such that she would have
an opportunity to obtain a second opinion or consultation with a more experienced neurological
surgeon who would have proceeded and not encountered the complications that arose on January
26, 2016,

37. That the Claimant was never informed by the Health Care Provider Prashant
Chittiboina, M.D. that he lacked the experience and expertise to perform this complicated
neurological surgical procedure. Had the Claimant been aware of such lack of experience, she
would have had an opportunity to obtain a second opinion and/or consultation with a more
experienced neurological surgeon.

38. As a direct and proximate cause of the departures from the standard of care by the
Health Care Provider, acting by and through its agents, servants and/or employees, and without
any negligence on Claimant’s part, Claimant has suffered a hemorrhagic stroke that has resulted
in life-changing consequences for the Claimant.

Dama es

39. Claimant Donald Koberstein, on behalf of Jennifer Koberstein, hereby incorporate
all previous paragraphs as if restated herein.

40. At the time of the surgical procedure performed on January 26, 2016, Claimant

Jennifer Koberstein was 48 years old, living independently and fully employed Currently, she

Case 8:19-cV-00200-T.]S Document 1 Filed 01/22/19 Page 10 of 11

resides in a nursing home where she is receiving daily skilled nursing care for, she carmot care for
herself and still has residual and permanent injuries from the hemorrhagic stroke that occurred as
a result of the negligence care rendered on January 26, 2016.

41. Therefore, as a direct and proximate result of the departures from the standard of
care by the Health Care Provider, Ms. Koberstein has suffered permanent injury and damages and
will continue to suffer in the future severe and permanent physical pain and suffering and a
reduction in the ability to enjoy and participate in the normal activities of life, and possibly death.

42. The Claimant has incurred and will continue to incur expenses and care associated
With the providing of specific medical care associated with the hemorrhagic stroke and other
sequelae and consequences nom the procedure of January 26, 2016.

43. Ms. Koberstein has incurred and will continue to incur a large number of costs and
expenses including but not limited to l) medical care from health care professionals such as
doctors, nurses, therapists, etc.; 2) procedures/hospitalizations/surgeries including but not limited
to sequelae and consequences associated with the January 26, 2016 procedure; 3) evaluations; 4)
therapies; 5) diagnostic testing; 6) medications; 7) supplies; 8) equipment; 9) orthotics/prosthetics;
10) wheelchairs; 11); aides for independent living; 12) home care; 13) facility care; 14) case
management; 15) transportation; 16) architectural renovations; and 17) potential complications
As a further and direct proximate cause of negligence of the Health Care Provider acting by and
through its agents, servants and/or employees, Ms. Koberstein has suffered past lost wages and
future wages.

WHER_EFORE, Plaintiffs demand judgment against the defendant, the United States of
America, for compensatory damages in excess of the $75,000 jurisdictional limit plus interest,

costs and other permissible damages.

10

Case 8:19-cV-00200-T.]S Document 1 Filed 01/22/19 Page 11 of 11

Respectfully submitted,

/é» - % M/
stuart N. Herschreld (BaFNO. 12307)
Brault Graham, LLC
101 South Washington Street
Rockville, Maryland 20850
301-424-1060 (phone)

301-424-7991 (Fax)
snh@braultgraham.corn

All‘orney for Plaintiij

11

